United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1350
Issued: December 2, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 14, 2013 appellant filed a timely appeal from a nonmerit decision of the Office
of Workers’ Compensation Programs (OWCP) dated April 15, 2013 that denied his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error.1 The Board docketed the appeal as No. 13-1350.
The Board has reviewed the record on appeal and finds that the case must be remanded to
OWCP for application of the appropriate standard of review because appellant’s request for
reconsideration was timely submitted.
The most recent merit decision of OWCP on the underlying issue in this case was issued
on June 17, 2011.2 In a reconsideration request dated June 13, 2012, date stamped by OWCP on
June 18, 2012, appellant, through his attorney, requested reconsideration of the June 17, 2011
1

On November 4, 2004 appellant, a work study student, filed a traumatic injury claim, alleging that he injured his
back lifting boxes on October 28, 2004. OWCP accepted that claim for lumbar strain with radiculopathy.
2

By decision dated January 8, 2013, OWCP indicated that an overpayment of compensation in the amount of
$5,172.30 had occurred because appellant was incorrectly reimbursed for nursing services. This decision was not
appealed to the Board.

decision and submitted additional medical evidence. By decision dated April 15, 2013, OWCP
denied appellant’s reconsideration request on the grounds that it was untimely filed and failed to
establish clear evidence of error.
The OWCP regulations in effect at the time OWCP issued the June 17, 2011 decision
provided:
“An application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. If submitted by mail, the application
will be deemed timely if postmarked by the U.S. Postal Service within the time
period allowed. If there is no such postmark, or it is not legible, other evidence
such as (but not limited to) certified mail receipts, certificate of service, and
affidavits, may be used to establish the mailing date.”3
The Board has long held that the one-year time limitation begins to run on the date
following the date of the original OWCP decision.4 Thus, in the instant case, appellant’s
reconsideration request would be considered timely if submitted on June 17, 2012. However,
June 17, 2012 was a Sunday, and the next business day was Monday, June 18, 2012, when
appellant’s reconsideration request and additional medical evidence were stamped received by
OWCP.
As appellant’s reconsideration request dated June 13, 2012 and stamped received on
Monday, June 18, 2012 was made within one year of OWCP’s merit decision dated June 17,
2011, the Board concludes that the request was timely. In its April 15, 2013 decision denying
appellant’s reconsideration request, OWCP applied the clear evidence of error legal standard.
This standard is the appropriate standard only for cases in which a reconsideration request is
untimely filed.5 Since OWCP erroneously reviewed the evidence submitted by appellant in
support of her reconsideration request under the clear evidence of error standard, the Board will
remand the case to OWCP for application of the standard for reviewing a timely request for
reconsideration as set forth at 20 C.F.R. § 10.606(b)(2).6

3

20 C.F.R. § 10.607 (1999). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.4 (October 2011).
4

Darletha Coleman, 55 ECAB 143 (2003).

5

See Donna M. Campbell, 55 ECAB 241 (2004).

6

Section 10.606(b)(2) provides that an application for reconsideration must show that OWCP erroneously applied
or interpreted a specific point of law, advance a relevant legal argument not previously considered by OWCP, or
include the submission of relevant and pertinent new evidence not previously considered by OWCP. 20 C.F.R.
§ 10.606(b)(2).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2013 is set aside and the case is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: December 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

